
	
		I
		112th CONGRESS
		2d Session
		H. R. 5993
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Paul (for himself
			 and Mr. Campbell) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the use of funds available to the Department
		  of Defense or an element of the intelligence community for the purpose of, or
		  which would have the effect of supporting, directly or indirectly, military or
		  paramilitary operations in Syria by any nation, group, organization, movement,
		  or individual.
	
	
		1.Short titleThis Act may be cited as the
			 Syria Non-Intervention Act of
			 2012.
		2.Prohibition on
			 use of funds for military or paramilitary operations in Syria
			(a)ProhibitionNo funds available to the Department of
			 Defense or an element of the intelligence community may be obligated or
			 expended for the purpose of, or which would have the effect of supporting,
			 directly or indirectly, military or paramilitary operations in Syria by any
			 nation, group, organization, movement, or individual.
			(b)ExceptionSubsection (a) shall not apply to the
			 obligation or expenditure of funds pursuant to a declaration of war against
			 Syria by the United States.
			(c)DefinitionIn
			 this section, the term intelligence community has the meaning
			 given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
			
